Filed 10/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 193







State of North Dakota, 		Plaintiff and Appellee



v.



George G. Fischer, 		Defendant and Appellant







No. 20100039







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Ave. NW, Mandan, N.D. 58554, for plaintiff and appellee; on brief.



Mark T. Blumer, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant; on brief.

State v. Fischer

No. 20100039



Per Curiam.

[¶1]	George Fischer appeals from a criminal judgment entered on a jury’s verdict finding him guilty of assault on a peace officer and terrorizing.  On appeal, Fischer argues insufficient evidence exists to support the guilty verdict.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers